Title: To James Madison from Richard Cooper, 30 November 1801 (Abstract)
From: Cooper, Richard
To: Madison, James


30 November 1801, Cooperstown. Acknowledges JM’s letter of 6 Nov. and promises to comply with his directions. Regrets that sale of boat and stores could not have been done when the expedition was canceled. The delay will result in considerable loss to the government.
 

   Tr (DNA: RG 233, President’s Messages, 7A-D1). 1 p. Marked “Copy.” Enclosed in JM to Jefferson, 29 Mar. 1802, and transmitted to Congress, 31 Mar. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 1119).

